Exhibit (10.3) Eastman Kodak Company2013 Omnibus Incentive Plan RESTRICTED STOCK UNIT AWARD AGREEMENT This Restricted Stock Unit Award Agreement (this “Award Agreement”) evidences an award of restricted stock units (“RSUs”) by the Company under the Eastman Kodak Company 2013 Omnibus Incentive Plan (the “Plan”).Capitalized terms not defined in the Award Agreement have the meanings given to them in the Plan. Name of Grantee: Participant Name (the “Grantee”) Grant Date: Grant Date Number of RSUs: Number of RSUs In the event of a corporate event or transaction involving the Company, the number of RSUs subject to this Award shall be adjusted pursuant to Article 14 of the Plan. Vesting Schedule Vesting DatePercentage Vesting Date 100% The RSUs will only vest if the Grantee continuously serves on the Board from the Grant Date through the applicable Vesting Date, and except as otherwise provided by this Award Agreement, any unvested RSUs will be forfeited upon any termination of service. Death; Approved Reason In the event of the death of the Grantee or the termination of the Grantee’s service for an Approved Reason, any unvested RSUs as of the date of such death or termination shall become immediately vested and the Vesting Date for purposes of the Delivery Date (below) shall be the date of the Grantee’s death or termination for an Approved Reason.
